Cite as 2013 Ark. App. 455

                 ARKANSAS COURT OF APPEALS
                                      DIVISION II
                                     No. CV-13-109


                                               Opinion Delivered August 28, 2013
  WALLACE ALLEN
                     APPELLANT APPEAL FROM THE PRAIRIE
                                COUNTY CIRCUIT COURT,
  V.                            NORTHERN DISTRICT
                                [NO. CV-2012-07]
  TO ALL UNKNOWN PERSONS
  CLAIMING LEGAL OR EQUITABLE HONORABLE TOM HUGHES,
  RIGHTS OR INTERESTS IN THE    JUDGE
  PROPERTY DESCRIBED IN THIS
  COMPLAINT
                      APPELLEES
                                DISMISSED


                              RHONDA K. WOOD, Judge


       By an order file-marked September 20, 2012, the circuit court dismissed Wallace

Allen’s complaint to quiet title with prejudice. Allen filed a motion to set aside the order

on October 15, but the circuit court never ruled on the motion. On November 5, Allen

filed his notice of appeal.

       A timely notice of appeal is required in order for the appellate court to have

jurisdiction. Jones v. Abraham, 341 Ark. 66, 15 S.W.3d 310 (2000). A notice of appeal is

timely if it is filed within 30 days from the entry of judgment, decree, or order appealed

from. Ark. R. App. P.–Civ. 4(a) (2012). Certain post-trial motions extend this period, but

those motions must be filed within 10 days after the order or judgment was entered. Ark.

R. App. P.–Civ. 4(b)(1) (2012); Reeve v. Carroll Cnty., 373 Ark. 584, 285 S.W.3d 242
                                 Cite as 2013 Ark. App. 455

(2008). If the motion is filed outside of the 10-day period, then it does not extend the

time to file the notice of appeal, which stays at 30 days. Jewell v. Fletcher, 2012 Ark. 132.

       Allen filed his motion 25 days after the court entered the order dismissing the

complaint, so the motion did not extend the time period to file the notice of appeal.

Accordingly, Allen’s notice of appeal was untimely. To be timely, Allen was required to

file his notice of appeal within 30 days of September 20, 2012. Yet Allen filed the notice

of appeal on November 5, 2012, which was 46 days later. Therefore, we lack jurisdiction

and dismiss the appeal.1

       Dismissed.

       GLOVER and BROWN, JJ., agree.

       Wallace Allen, pro se appellant.

       No response.




1
 Allen also filed a motion for a writ of mandamus, arguing that he is entitled to a default
judgment because appellees did not file a brief. However, we can decide the case even if
no response brief has been filed. Ark. Sup. Ct. R. 4-5 (2012). Therefore, we deny the
motion.
                                               2